Exhibit 10.2
[KORN/FERRY INTERNATIONAL LETTERHEAD]
Gary D. Burnison
Chief Executive Officer
March 1, 2008
PERSONAL AND CONFIDENTIAL
Mr. Paul Reilly
8301 Tallahassee Drive, NE
St. Petersburg, FL 33702
Dear Paul:
Pursuant to our discussions this letter will serve to formalize the terms of
your special, temporary assignment as the interim head of our EMEA region.
You will continue in your position as Executive Chairman of the Board of
Korn/Ferry, and nothing in this agreement is meant to modify or supersede the
terms of your agreement regarding that role. This letter is meant to formalize
the terms for covering, or reimbursing, expenses related to the special
assignment as interim Managing Director of EMEA. Additional compensation related
to this assignment, if any, will be determined by the Board in accordance with
your contract as Executive Chairman.
Role
As the interim Managing Director of EMEA you will represent the Company in all
operational matters including recruiting and retaining consultants within the
region, revenue and profitability performance and client and go to market
efforts.
Term of the Assignment
This assignment will not have a definite term, but it is anticipated that it
will be completed prior to the end of the fiscal year 2009. It is also
anticipated the number of days you will spend in the U.K. during this assignment
will be less than 183 days over any 365 day period. However, it is understood,
that should the assignment require your presence in the UK for more than
183 days over any 365 day period it will result in tax consequences for which
the Company will provide tax equalization as described below.

 





--------------------------------------------------------------------------------



 



Paul Reilly
March 1, 2008
Page 2
Philosophy Regarding Financial Arrangements
It is agreed the overarching philosophy for the financial arrangements related
to this assignment will follow the concept that you will not incur any
additional out-of-pocket expenses that, on an after-tax basis, are greater than
if you had remained solely in your role as Executive Chairman and resident in
the United States. The reimbursement of expenses, as described below, will occur
following the normal Company process and time line for submitting and
reimbursement of business expenses. Reimbursement of expenses you have incurred
will not be contingent on any other conditions of employment.
Employment Related Costs
The cost of obtaining and maintaining work permits, certificate of coverage and
the like will be borne by the Company. The cost of resolving any employment
issues of a legal or tax nature arising from the assignment will be covered by
the Company, and, in the unlikely event an issue arises that requires you to
obtain a separate legal or tax advisor the Company will cover reasonable costs
for the advisor.
Housing and Related Costs
Korn/Ferry will pay for the cost of renting a two-bedroom serviced, furnished
flat during the tenure of your assignment. In addition, the Company will
reimburse you for ancillary costs related to furnishing the flat, e.g.,
utensils, bedding, etc. Additionally, the Company will pay all standard
utilities including telephone expenses.
Travel
The Company will reimburse you for first class airfare while commuting to and
from Europe. In addition, the firm will reimburse the expense of two trips for
your family to travel from your home to London with business class airfare.
Further, the Company will reimburse you for incidental living expenses for your
family while visiting in Europe, although it is understood this does not include
entertainment expenses.

 

 



--------------------------------------------------------------------------------



 



Paul Reilly
March 1, 2008
Page 3
Transportation
The firm will reimburse you for transportation expenses while staying in Europe,
e.g. taxi, trains, etc.
Cost of Living
The firm will reimburse you for incidental living expenses while you are staying
in Europe, e.g. incremental costs over the cost of similar services in or around
your current residence. In addition, the Company will reimburse you for
reasonable living expenses while on the assignment such as food, meals, laundry,
supplies and other day-to-day living expenses.
Tax Equalization and Assistance
It is anticipated, given the current projected length of your assignment, there
will not be a need for tax equalization. However, if the assignment does result
in a personal tax liability in the UK, Korn/Ferry will tax equalize you for the
term of your assignment on your employment income, including salary, bonus,
option gains, restricted stock vesting and subsidies and allowances connected
with your assignment. This equalization process will limit your personal total
tax liability on these income items to essentially the same amount as if you had
remained in the United States in your current position. During your assignment,
the firm will continue to withhold Federal and state taxes in accordance with
your claimed deductions, and also deduct Social Security and Medicare taxes. At
the end of the tax year an equalization calculation, if necessary, will be
performed by a third party “expert” and you will reimburse Korn/Ferry for any
tax refunds you receive in excess of the amount required for your tax
equalization, or Korn/Ferry will pay you sums as indicated in the tax
equalization calculation.

 

 



--------------------------------------------------------------------------------



 



Paul Reilly
March 1, 2008
Page 4
If tax equalization becomes necessary, reasonable fees associated with tax
preparation assistance for the filing period(s) in the United States and the
United Kingdom during your assignment will be paid by Korn/Ferry.
In the unlikely event any reimbursed expenses are disallowed or disputed by the
tax authorities in the U.S. or U.K. you agree to cooperate with the Company to
challenge such determination and the Company will bear the cost of any experts
involved in the process. Further, if the final determination results in a tax
liability to you the Company will cover the resulting tax liability regardless
of the source from which they originate.
Repatriation
At the conclusion of your assignment Korn/Ferry will reimburse you for shipping
a reasonable amount of personal household possessions to St. Petersburg Florida.
Paul, I am very grateful for your willingness to take on this critical
assignment.

             
 
      Sincerely,    
 
           
 
      /s/ Gary D. Burnison
 
Gary D. Burnison    
 
      Chief Executive Officer    
 
           
ACCEPTED:
                          /s/ Paul Reilly             Paul Reilly       Date    

 

 